EXHIBIT 10.12

Employment Agreement

 

THIS EMPLOYMENT AGREEMENT, dated as of this 25th day of April, 2014 (“Effective
Date”), by and between MainStreet BankShares, Inc., a Virginia corporation (the
“Company”), and Brenda H. Smith (the “Executive”).

 

WHEREAS, the Company considers the availability of the Executive’s services to
be important to the management and conduct of the Company’s business and desires
to secure the continued availability of the Executive’s services for itself and
its wholly owned subsidiary, Franklin Community Bank (“Bank”); and

 

WHEREAS, the Executive is willing to make his services available to the Company
and Bank on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:

 

Part I: General Employment Terms

 

1.           Employment and Duties. The Executive shall be employed by the
Company as its President and Chief Executive Officer. The Executive accepts such
employment and agrees to perform the managerial duties and responsibilities of
President and Chief Executive Officer. The Executive agrees to devote her time
and attention on a full-time basis to the discharge of such duties and
responsibilities of an executive nature as may be assigned her by the Board of
Directors of the Company. The Executive may accept any elective or appointed
positions or offices with any duly recognized associations or organizations
whose activities or purposes are closely related to the banking business or
service and which would generate good will for the Company and Bank.

 

2.           Term. The term of this Agreement shall commence at the Effective
Date and shall continue for two (2) years (“Initial Term”) unless terminated or
extended as hereinafter provided (If and as extended, the “Term”). This
Agreement and the Initial Term shall be extended for successive two-year periods
following the initial term (as such a “Renewal Term”) unless either party
notifies the other in writing at least ninety (90) days prior to the end of the
Initial Term, or the end of any additional Renewal Term, that the Agreement
shall not be extended beyond its current Term; provided, however, the Company
may not notify Executive that it will not extend the Agreement while an event
which would if consummated constitute a Change in Control is under consideration
or pending.

 

3.           Compensation. For the Initial Term of this Agreement, the Company
shall pay the Executive an annual base salary not less than $182,000. Such base
salary shall be paid to the Executive in accordance with established payroll
practices of the Company. For each Renewal Term if any, the Company agrees to
review the Executive’s base salary and to consider implementing changes to such
base salary as it may deem appropriate; however, such base salary shall not be
less than the base salary for the Initial Term.

 



 

 

 

4.           Benefits.

 

(a)           During the Term, the Executive shall be eligible to participate in
any plans, programs or forms of compensation or benefits that the Company or the
Bank provides employees generally or to executive employees as a class, on a
basis not less favorable than that provided to such class of employees,
including, without limitation, group medical, disability and life insurance,
vacation and sick leave, and a retirement plan; provided however, a reasonable
transition period following any change in control, merger, statutory share
exchange, consolidation, acquisition or transaction involving the Company or any
of its subsidiaries shall be permitted in order to make appropriate adjustments
in compliance with this Section 4(a).

 

(b)           The Executive shall be entitled to four weeks vacation annually
without loss of pay.

 

(c)           During the Term, the Company shall provide the Executive with an
appropriate automobile or automobile allowance as determined by the Board of
Directors of the Company.

 

5.           Reimbursement of Expenses. The Company shall reimburse the
Executive promptly, upon presentation of adequate substantiation, including
receipts, for the reasonable travel, entertainment, lodging and other business
expenses incurred by the Executive, including, without limitation, those
expenses incurred by the Executive and her spouse in attending trade and
professional association conventions, meetings and other related functions.
However, Company reserves the right to review these expenses periodically and
determine, in its sole discretion, whether future reimbursement of such expenses
to the Executive will continue without prior Board approval of the expenses.

 

6.           Termination of Employment.

 

(a)           Death or Incapacity. The Executive’s employment under this
Agreement and the Term shall terminate automatically upon the Executive’s death.
In the event of termination due to the death of the Executive, her survivors,
designees or estate shall continue to receive, in addition to all other benefits
accruing upon death, full compensation hereunder for a period of six (6) months
following the month in which her death occurred. If the Company determines that
the Incapacity, as hereinafter defined, of the Executive has occurred, it may
terminate the executive’s employment, the Term and this Agreement upon sixty
(60) days’ written notice provided that within sixty (60) days after receipt of
such notice, the Executive shall not have returned to full-time performance of
her assigned duties. “Incapacity” shall mean the failure of the Executive to
perform her assigned duties with the Company on a full-time basis as a result of
mental or physical illness or injury as determined by a physician selected by
the Company for the greater of ninety (90) consecutive calendar days or the
longest waiting period under any long term disability insurance contract or
program provided to her as an employee.

 

(b)           Termination by Company With or Without Cause. The Company may
terminate the Executive’s employment under this Agreement and the Term, with or
without Cause. For purposes of this Agreement, “Cause” shall mean:

 

(1)           The continued failure by Executive to perform her duties hereunder
(other than any such failure resulting from her incapacity due to physical or
mental illness) or otherwise to comply with her obligations hereunder after a
written demand for performance with respect thereto is delivered to the
Executive by the Board (excluding Executive, if a member of the Board at such
time, in each case), and which failure has not been cured as hereinafter
provided, which demand specifically identifies the manner in which the Board
believes that Executive has not performed her duties or is otherwise in breach
of her obligations hereunder; or

 



 

 

 

(2)           the engaging by the Executive in illegal conduct or any conduct
which is demonstrably and materially injurious to the Company in the sole
discretion and judgment of the Board; or

 

(3)           the issuance of a removal order or similar order by a governmental
regulatory agency with appropriate jurisdiction prohibiting Executive from
participating in the affairs of the Company. Any act or failure to act by
Executive based upon authority given pursuant to a resolution duly adopted by
the Board or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company, as the case may be, and
shall not be a basis for termination for Cause. It is also expressly understood
that the Executive’s attention to matters not directly related to the business
of the Company shall not provide a basis for termination for Cause so long as
the Board has approved Executive’s engagement in such activities. Upon the
issuance of a written demand for performance under Section 6(b)(1), Executive
shall have thirty (30) days in which to correct the deficiency and if the
Executive corrects such deficiency within this period, the deficiency shall not
constitute Cause. If the Executive does not correct the deficiency, in the sole
discretion and judgment of the Board (without Executive if a member of the Board
at such time, in either case), within the thirty (30) day period, such
deficiency shall constitute the Cause for purposes of the termination of this
Agreement. The conditions constituting the Cause under Section 6(b)(2) and (3)
above shall not require prior notice, a written demand for performance or an
opportunity to cure.

 

(c)           Termination by Executive for Good Reason. The Executive may
terminate her employment and the Term for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean:

 

(i)           the continued assignment to the Executive of duties inconsistent
with the Executive’s position, authority, duties or responsibilities as
contemplated by Section 1 hereof or, in the event of a Change in Control (as
hereinafter defined), Section 10(a);

 

(ii)           any action taken by the Company which results in a substantial
reduction in the status of the Executive as President and Chief Executive
Officer of the Company (but not with respect to any changes in Executive’s
status at the Bank prior to a Change In Control only), including a diminution in
her position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and/or inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive;

 

(iii)           the relocation of the Executive to any other primary place of
employment which might require her to move her residence which, for this
purpose, includes any reassignment to a place of employment located more than 50
miles from the Executive’s initially assigned place of employment, without the
Executive’s express written consent to such relocation; provided, however, this
subsection (iii) shall not apply in connection with the relocation of the
Executive if the Company decides to relocate its headquarters; or

 



 

 

 

(iv)           any failure by the Company to comply with the provisions of
Sections 3 and 4 or Section 10(b) hereof or to honor any other term or provision
of this Agreement, other than an isolated, insubstantial or inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive.

 

(d)           Incapacity. If payments under a long term disability policy or
plan shall cease due to discontinuance of the plan for failure for any reason of
the provider of such policy to continue to make payments, the Company will
provide the benefits to the Executive in accordance with terms of such policy or
plan as if it were still in full force and effect. Notwithstanding the above, in
no event shall the Company’s obligation under this subparagraph be for more than
two years.

 

7.           Obligations of the Company Upon Termination.

 

(a)           Without Cause; Good Reason. Except as set forth in Sections 7(b)
and 7(c) below, if, during the Term, the Company shall terminate the Executive’s
employment and the Term without Cause or the Executive shall terminate
employment and the Term for Good Reason, the Company will pay to the Executive
in a lump sum within thirty (30) days after the termination of employment the
sum of the Executive’s annual base salary established under Section 3 through
the date of termination to the extent not theretofore paid and the balance of
the Executive’s annual base salary for a period equal to the remainder of the
terminated Term plus twelve (12) months. In addition, the Company shall maintain
in full force and effect for the Executive’s continued, benefit for the same
period, all health and insurance plans and provided that the Executive’s
continued participation is possible under the general terms and provisions of
such plans and programs. If the Company reasonably determines that maintaining
such health and insurance plans in full force and effect for the benefit of the
Executive for such period is not feasible, the Company shall pay the Executive a
lump sum equal to the estimated cost of maintaining such plans for the Executive
for such period. Failure to extend the Term of this Agreement as permitted by
Section 2 shall not be deemed a termination of employment within the meaning of
this Section.

 

(b)           Non-Competition. Notwithstanding the foregoing, all such payments
and benefits under Section 7(a) otherwise continuing for periods after the
Executive’s termination of employment shall cease to be paid, and the Company
shall have no further obligation due with respect thereto, in the event the
Executive engages in “Competition” or makes any “Unauthorized Disclosure of
Confidential Information.” In addition, in exchange for the payments on
termination as provided herein, other provisions of this Agreement and other
valuable consideration hereby acknowledged, the Executive agrees that she will
not engage in competition for a period of twelve (12) months after the
Executive’s employment with the Company ceases for any reason, including the
expiration or nonrenewal of the Term (but not including termination by Executive
for Good Reason) of this Agreement. For purposes hereof:

 

(i)           “Competition” means the Executive’s engaging without the written
consent of the Board or a person authorized thereby, in an activity as an
officer (or comparable position as agent or consultant) or a director within
twenty-five (25) miles of the Bank’s headquarters if it involves:

 

(A)           having direct contact with customers of a bank or of another
financial institution or of any other business activity in which the Company or
Bank is actively engaged at the time the Executive’s employment ceases, or

 



 

 

 

(B)           directly soliciting or contacting any of the customers or clients
of the Company or Bank for the purpose of offering products or services provided
by the Company or Bank.

 

(ii)           For purposes of this Agreement, “customers” or “clients” of the
Company or Bank means individuals or entities to whom the Company or Bank has
provided banking, lending, or other similar financial services at any time from
the Effective Date through the date the Executive’s employment with the Company
ceases.

 

(c)           Death or Incapacity. If the Executive’s employment is terminated
during the Term by reason of death or incapacity in accordance with Section 6(a)
hereof, this Agreement and the Term shall terminate without further obligation
to the Executive or his legal representatives under this Agreement except as
otherwise specified in Section 6(a).

 

(d)           Cause; Other Than for Good Reason. If the Executive’s employment
shall be terminated during the Term for Cause or for other than Good Reason,
this Agreement shall terminate without any further obligation of the Company to
the Executive other than to pay to the Executive her annual base salary
established under Section 3 through the date of termination. The Executive will
still be required to comply with the non-competition and confidentiality
covenants set forth in Section 7(b).

 

(e)           Remedies. The Executive acknowledges that the restrictions set
forth in paragraph 7(b) of this Agreement are just, reasonable, and necessary to
protect the legitimate business interests of the Company. The Executive further
acknowledges that if she breaches or threatens to breach any provision of
paragraph 7(b), the Company’s remedies at law will be inadequate, and the
Company will be irreparably harmed. Accordingly, the Company shall be entitled
to an injunction, both preliminary and permanent, restraining the Executive from
such breach or threatened breach, such injunctive relief not to preclude the
Company from pursuing all available legal and equitable remedies. In addition to
all other available remedies, if the Executive violates the provisions of
paragraph 7(b), the Executive shall pay all costs and fees, including attorneys’
fees, incurred by the Company in enforcing the provisions of that paragraph. If,
on the other hand, it is finally determined by a court of competent jurisdiction
that a breach or threatened breach did not occur under paragraph 7(b) of this
Agreement, the Company shall reimburse the Executive for reasonable legal fees
incurred to defend that claim.

 

8.           Confidentiality. The Executive recognizes that as an employee of
the Company, she will have access to and may participate in the origination of
non-public proprietary and confidential information and that she owes a
fiduciary duty to the Company. Confidential information may include, but is not
limited to, trade secrets, customer lists and information, internal corporate
planning, methods of marketing and operation, and other data or information of
or concerning the Company or its customers that is not generally known to the
public or in the banking industry. The Executive agrees that she will never use
or disclose to any third party any confidential information, either directly or
indirectly, except as may be authorized in writing specifically by the Company.

 



 

 

 

PART II. Change in Control

 

9.           Employment After a Change in Control. If a Change in Control of the
Company occurs during the Term, and the Executive is employed by the Company on
the date the Change in Control occurs (the “Change in Control Date”), the
Company (which after a Change in Control Event shall include any Successor as
hereinafter defined) will continue to employ the Executive in accordance with
the terms and conditions of this Agreement for the period beginning on the
Change in Control Date and ending on the third anniversary of such date (the
“Change in Control Employment Period”). Notwithstanding the immediately
preceding sentence, if Executive’s employment was terminated by the Company
without Cause or by the Executive for Good Reason during the Term but within 120
days prior to the Change in Control Date (a “Pre-Change in Control
Termination”), the “Change in Control Employment Period “ shall be deemed the
period beginning at the Change in Control Date and ending on the third
anniversary of such date for purposes of Section 12 only. If a Change in Control
occurs on account of a series of transactions, the Change in Control Date is the
date of the last of such transactions. Nothwithstanding any other term or
provision of this Agreement, in the event of a Change in Control of the Company,
Sections 9 through 15 in this Part II shall become effective and govern the
terms and conditions of the Executive’s employment. The term “Successor” shall
mean any person or entity (corporate or otherwise) into which, in connection
with a Change in Control Event, MainStreet or Bank is merged or which is merged
into MainStreet or Bank or consolidated with MainStreet or Bank or to which all
or substantially all of MainStreet or Bank’s assets shall be transferred in any
manner or which by law or agreement assumes, take assignment of or becomes
obligated for MainStreet’s or Bank’s obligations. “Successor” shall include any
Successor of a preceding Successor.

 

10.           Terms of Employment.

 

(a)           Position and Duties. During the Change in Control Employment
Period if Executive is employed by the Company on the Change in Control Date,
(i) the Executive’s position, authority, duties and responsibilities will be at
least commensurate in all material respects with most significant of those held,
exercised and assigned at any time during the 90-day period immediately
preceding the Change in Control Date, and (ii) the Executive’s services will be
performed at the location where the Executive was employed immediately preceding
the Change in Control Date or any office that is the headquarters of the Company
and is less than twenty-five (25) miles from such location; it being understood
and agreed that this subsection (ii) shall superceded the provisions of Section
6(c)(iii) dealing with the relocation of the Executive following a Change in
Control.

 

(b)           Compensation and Benefits. If Executive is employed by the Company
on the Change in Control Date:

 

(i)           Base Salary. During the Change in Control Employment Period, the
Executive will receive an annual base salary (the “Annual Base Salary”) at least
equal to the base salary paid or payable to the Executive by the Company and its
affiliated companies for the twelve-month period immediately preceding the
Change of Control Date. During the Change in Control Employment Period, the
Annual Base Salary will be reviewed at least annually and will be increased at
any time and from time to time as will be substantially consistent with
increases in base salary generally awarded in the ordinary course of business to
other peer executives of the Company and its affiliated companies. Any increase
in the Annual Base Salary will not serve to limit or reduce any other obligation
to the Executive under this Agreement. The Annual Base Salary will not be
reduced after any such increase, and the term Annual Base Salary will not be
reduced after any such increase, and the term Annual Base Salary as used in this
Agreement will refer to the Annual Base Salary as so increased. The term
“affiliated companies” includes any company controlled by, controlling or under
common control with the Company.

 



 

 

 

(ii)           Annual Bonus. During the Change in Control Employment Period, the
Executive will be entitled to participate in an annual incentive plan generally
applicable to other peer executives of the Company and its affiliated companies.

 

(iii)           Incentive, Savings and Retirement Plans. During the Change in
Control Employment Period, the Executive will be entitled to participate in all
incentive (including any stock incentive), savings and retirement, insurance
plans, policies and programs applicable generally to other peer executives of
the Company and its affiliated companies, but in no event will such plans,
policies and programs provide the Executive with incentive opportunities
(including savings opportunities and retirement benefit opportunities) in each
case, less favorable, in the aggregate, than those provided by the Company and
its affiliated companies for the Executive under such plans, policies and
programs as in effect at any time during the six months immediately preceding
the Change in Control Date.

 

(iv)           Welfare Benefit Plans. During the Change in Control Employment
Period, the Executive and/or the Executive’s family, as the case may be, will be
eligible for participation in and will receive all benefits under welfare
benefit plans, policies and programs provided by the Company and its affiliated
companies to the extent applicable generally to other peer executives of the
Company and its affiliated companies, but in no event will such plans, policies
and programs provide the Executive with benefits that are less favorable, in the
aggregate, than the most favorable of such plans, policies and programs in
effect at any time during the six months immediately preceding the Change in
Control Date.

 

(v)           Fringe Benefits. During the Change in Control Employment Period,
the Executive will be entitled to fringe benefits in accordance with the
comparable plans, policies and programs of the Company and its affiliated
companies in effect for the Executive at any time during the six months
immediately preceding the Change in Control Date or, if more favorable to the
Executive, as in effect generally from time to time after the Change in Control
Date with respect to other peer executives of the Company and its affiliated
companies.

 

(vi)           Vacation. During the Change in Control Employment Period, the
Executive will be entitled to paid vacation in accordance with the comparable
plans, policies and programs of the Company and its affiliated companies in
effect for the Executive at any time during the six months immediately preceding
the Change in Control Date or, if more favorable to the Executive, as in effect
generally from time to time after the Change in Control Date with respect to
other peer executives of the Company and its affiliated companies.

 

11.           Termination of Employment Following Change in Control.

 

(a)           Death or Incapacity. The Executive’s employment will terminate
automatically upon the Executive’s death or Incapacity during the Change in
Control Employment Period.

 



 

 

 

(b)           Cause. The Company may terminate the Executive’s employment during
the Change in Control Employment Period for Cause (as defined in Section 6(b)).

 

(c)           Good Reason. The Executive’s employment may be terminated during
the Change in Control Employment Period by the Executive for Good Reason (as
defined in Section 6(c)). Any good faith determination of Good Reason made by
the Executive during the Change in Control Employment Period shall be
conclusive.

 

(d)           Notice of Termination. Any termination during the Change in
Control Employment Period by the Company regardless of the basis or by the
Executive for Good Reason shall be communicated by written Notice of Termination
to the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon.

 

(e)           Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein after the Change in Control Date, (ii) if the
Executive’s employment is terminated after the Change in Control Date by the
Company other than for Cause or Incapacity, the date specified in the Notice of
Termination (which shall not be less than 30 nor more than 60 days from the date
such Notice of Termination is given), (iii) if a Pre-Change in Control
Termination has occurred, the day following the Change in Control Date, and(iv)
if the Executive’s employment is terminated for Incapacity after the Change in
Control Date, 60 days after Notice of Termination is given, provided that the
Executive shall not have returned to the full-time performance of her duties
during such 60-day period.

 

12.           Compensation Upon Termination.

 

(a)           Termination Without Cause or for Good Reason. The Executive will
be entitled to the following benefits (“Change in Control Benefits”) if, during
the Change in Control Employment Period, the Company terminates her employment
without Cause or the Executive terminates her employment with the Company or any
affiliated company for Good Reason or if a Pre-Change in Control Termination has
occurred:

 

(i)           Accrued Obligations. The Accrued Obligations are the sum of: (1)
the Executive’s unpaid Annual Base Salary through the Date of Termination at the
rate in effect just prior to the time a Notice of Termination is given or if a
Pre-Change in Control Termination has occurred any unpaid but earned
compensation during the Term pursuant to Section 3; (2) the amount, if any, of
any incentive or bonus compensation earned prior to the Notice of Termination or
if a Pre-Change in Control Termination has occurred prior to the date thereof
which has not yet been paid; (3) the product of any bonus payable, including by
reason of deferral, for the most recently completed year and a fraction, the
numerator of which is the number of days in the current year through the Date of
Termination (or in the case of a Pre-Change in Control Termination through the
date of the Pre-Change in Control Termination) and the denominator of which is
365; and (4) any benefits or awards (including both the cash and stock
components) which pursuant to the terms of any plans, policies or programs have
been earned or become payable, but which have not yet been paid to the Executive
(but not including amounts that previously had been deferred at the Executive’s
request, which amounts will be paid in accordance with the Executive’s existing
directions). The Accrued Obligations will be paid to the Executive in a lump sum
cash payment within ten days after the Date of Termination.

 



 

 

 

(ii)           Salary Continuance Benefit. The Salary Continuance Benefit is an
amount equal to 2.99 times the Executive’s Final Compensation. For purposes of
this Agreement, “Final Compensation” means the Annual Base Salary in effect at
the Date of Termination, plus the highest bonus paid or payable for the two most
recently completed years (or in the case of a Pre-Change in Control Termination,
the annual base salary in effect under Section 3 at the Pre-Change in Control
Termination date) and any amount contributed by the Executive during the most
recently completed year pursuant to a salary reduction agreement or any other
program that provides for pre-tax salary reductions or compensation deferrals
minus, in the case of a Pre-Change in Control Termination, the amount paid to
the Executive for the remainder of the terminated Term plus the additional
twelve (12) months as provided in Section 7(a). The Salary Continuance Benefit
will be paid to the Executive in a lump sum cash payment not later than the 45th
day following the Date of Termination;

 

(iii)           Welfare Continuance Benefit. For 36 months following the Date of
Termination, the Executive and his dependents will be covered under all health
and dental plans, disability plans, life insurance plans and all other welfare
benefit plans (as defined in Section 3(1) of ERISA) (“Welfare Plans”) in which
the Executive of her dependents were participating immediately prior to the Date
of Termination (the “Welfare Continuance Benefit”). The Company will pay all or
a portion of the cost of the Welfare Continuance Benefit for the Executive and
her dependents under the Welfare Plans on the same basis as applicable, from
time to time, to active employees covered under the Welfare Plans and the
Executive will pay any additional costs. If participation in any one or more of
the Welfare Plans included in the Welfare Continuance Benefit is not possible
under the terms of the Welfare Plan or any provision of law would create an
adverse tax effect for the Executive or the Company due to such participation,
the Company will provide substantially identical benefits directly or through an
insurance arrangement. The Welfare Continuance Benefit as to any Welfare Plan
will cease if and when the Executive has obtained coverage under one or more
welfare benefit plans of a subsequent employer that provides for equal or
greater benefits to the Executive and his dependents with respect to the
specific type of benefit. The Executive or her dependents will become eligible
for COBRA continuation coverage as of the date the Welfare Continuance Benefit
ceases for all health and dental benefits.

 

(b)           Death. If the Executive dies during the Change in Control
Employment Period and has been entitled to Change in Control Benefits hereunder,
this Agreement will terminate without any further obligation on the part of the
Company under this Agreement, other than for (i) payment of the Accrued
Obligations and three months of the Executive’s Base Salary (or in the case of a
Pre-Change in Control Termination three months of the Executive’s base salary in
effect on the date thereof) (which shall be paid to the Executive’s beneficiary
designated in writing or her estate, as applicable, in a lump sum cash payment
within 30 days of the date of death); (ii) the timely payment of provision of
the Welfare Continuance Benefit to the Executive’s spouse and other dependents
for 36 months following the date of death; and (iii) the timely payment of all
death and retirement benefits pursuant to the terms of any plan, policy or
arrangement of the Company and its affiliated companies.

 

(c)           Incapacity. If the Executive’s employment is terminated because of
the Executive’s Incapacity during the Change in Control Employment Period and
while the Executive has been entitled to Change in Control Benefits, this
Agreement will terminate without any further obligation on the part of the
Company under this Agreement, other than for (i) payment of the Accrued
Obligations and three months of the Executive's Base Salary (or in the case of a
Pre-Change in Control Termination three months of the Executive’s base salary in
effect on the date thereof) (which shall be paid to the Executive in a lump sum
cash payment within 30 days of the Date of Termination); (ii) the timely payment
or provision of the Welfare Continuance Benefit for 36 months following the Date
of Termination; and (iii) the timely payment of all disability and retirement
benefits pursuant to the terms of any plan, policy or arrangement of the Company
and its affiliated companies.

 



 

 

 

(d)           Cause; Other than for Good Reason. If the Executive's employment
is terminated for Cause during the Change in Control Employment Period or the
Executive is receiving Change in Control Benefits and breaches any obligation
under this Agreement, the Executive shall be entitled to no further Change in
Control Benefits other than the payment to the Executive of the Annual Base
Salary through the Date of Termination, plus the amount of any compensation
previously deferred by the Executive. If the Executive terminates employment
during the Change in Control Employment Period, excluding a termination either
for Good Reason, this Agreement will terminate without further obligation to the
Executive other than for the Accrued Obligations (which will be paid in a lump
sum in cash within 30 days of the Date of Termination) and any other benefits to
which the Executive may be entitled pursuant to the terms of any plan, program
or arrangement of the Company and its affiliated companies.

 

13.           Fees and Expenses; Mitigation; Noncompetition.

 

(a)           The Company will pay or reimburse the Executive for all costs and
expenses, including without limitation court costs and reasonable attorneys'
fees, incurred by the Executive (i) in contesting or disputing any termination
of the Executive's employment or (ii) in seeking to obtain or enforce any right
or benefit provided by this Agreement, in each case provided the Executive's
claim is substantially upheld by a court of competent jurisdiction.

 

(b)           The Executive shall not be required to mitigate the amount of any
payment the Company becomes obligated to make to the Executive in connection
with this Agreement, by seeking other employment or otherwise. Except as
specifically provided above with respect to the Welfare Continuance Benefit, the
amount of any payment provided for in Section 12 shall not be reduced, offset or
subject to recovery by the Company by reason of any compensation earned by the
Executive as the result of employment by another employer after the Date of
Termination, or otherwise.

 

(c)           The Executive will not be required to comply with the
noncompetition covenant in Section 7(b) if her employment is terminated during
the Change in Control Employment Period without Cause or she terminates for Good
Reason.

 

14.           Continuance of Welfare Benefits Upon Death. If the Executive dies
while receiving a Welfare Continuation Benefit, the Executive’s spouse and other
dependents will continue to be covered under all applicable Welfare Plans during
the remainder of the 36-month coverage period. The Executive’s spouse and other
dependents will become eligible for COBRA continuation coverage for health and
dental benefits at the end of such 36-month period.

 



 

 

 

15.           Change in Control Defined. For purposes of this Agreement, a
“Change in Control” shall mean:

 

(a)           a change in the ownership of the Company, a change in the
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company, consistent with and interpreted in
accordance with Internal Revenue Code Section 409A and regulations issued
thereunder, and specifically defined as follows:

 

In order to constitute a Change in Control as to the Executive, the Change in
Control shall relate to:

 

(1)           the corporation for whom the Executive is performing services at
the time of the Change in Control; or

 

(2)           the corporation that is liable for the payment of the deferred
compensation (or all corporations liable for the payment if more than one
corporation is liable) but only if either the deferred compensation is
attributable to the performance of service by the Executive for such corporation
(or corporations) or there is a bona fide business purpose for such corporation
or corporations to be liable for such payment and, in either case, no
significant purpose of making such corporation or corporations liable for such
payment is the avoidance of Federal income tax; or

 

(3)           a corporation that is a majority shareholder of a corporation
identified in either subparagraph (1) or (2), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in either
subparagraph (1) or (2) above.

 

(i)           Change In Ownership. A change in the ownership of a corporation
shall occur on the date that any one person, or more than one person acting as a
group, acquires ownership of stock of the corporation that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation. However, if any
person, or more than one person acting as a group, is considered to own more
than 50% of the total fair market value or total voting power of the stock of a
corporation, then the acquisition of additional stock by the same person or
persons shall not be considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the corporation).

 

(ii)           Change In Effective Control. Notwithstanding the fact that a
corporation has not undergone a change in ownership as described above, a change
in the effective control of a corporation shall occur only on the date that
either:

 

(a)           any one person or more than one person acting as a group acquires
(or has acquired during the twelve month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the
corporation possessing 30% or more of the total voting power of the stock of
such corporation; or

 



 

 

 

(b)           a majority of members of the corporation's Board of Directors is
replaced during any 12-month period by Directors whose appointment or election
is not endorsed by a majority of the members of the corporation's Board of
Directors prior to the date of the appointment or election, provided that for
purposes of this subparagraph, the term "corporation" refers solely to the
relevant corporation identified above, for which no other corporation is a
majority shareholder.

 

(iii)           Change In Ownership of Assets. A change in the ownership of a
substantial portion of the assets of a corporation shall occur on the date that
any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or persons) assets from the corporation that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of the corporation immediately prior to such
acquisition or acquisitions. For this purpose, "gross fair market value" shall
mean the value of the assets of the corporation, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

 

A transfer of assets by a corporation shall not be treated as a change in the
ownership of such assets if the assets are transferred to:

 

(a)           a shareholder of the corporation (immediately before the asset
transfer) in exchange for or with respect to its stock;

 

(b)           an entity, 50% or more of the total value or voting power of which
is owned, directly or indirectly, by the corporation; or

 

(c)           a person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of the corporation; or

 

(d)           an entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a person who is a "related person"
under applicable Treasury Regulations.

 

There shall be no Change in Control when there is a transfer to an entity that
is controlled by the shareholders of the transferring corporation immediately
after the transfer.

 

16.           Documents. All documents, record, tapes and other media of any
kind or description relating to the business of the Company or any of its
affiliates (the "Documents"), whether or not prepared by the Executive, shall be
the sole and exclusive property of the Company. The Documents (and any copies)
shall be returned to the Company upon the Executive's termination of employment
for any reason or at such earlier time or times as the Board of Directors or its
designee may specify.

 

17.           Severability. If any provision of this Agreement, or part thereof,
is determined to be unenforceable for any reason whatsoever, it shall be
severable from the remainder of this Agreement and shall not invalidate or
affect the other provisions of this Agreement, which shall remain in full force
and effect arid shall be enforceable according to their terms. No covenant shall
be dependent upon any other covenant or provision herein, each of which stands
independently.

 



 

 

 

18.           Governing Law. This agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia.

 

19.           Notices. All written notices required by this Agreement shall be
deemed given when delivered personally or sent by registered or certified mail,
return receipt requested, to the parties at their addresses set forth on the
signature page of this Agreement. Each party may, from time to time, designate a
different address to which notices should be sent.

 

20.           Amendment. This Agreement may not be varied, altered, modified or
in any way amended except by an instrument in writing executed by the parties
hereto or their legal representatives.

 

21.           Binding Effect. This Agreement shall be binding upon the Executive
and on the Company, its successors and assigns effective on the date first above
written subject to the approval by the board of directors of the Company. The
Company will require any successor to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

 

22.           No Construction Against Any Party. This Agreement is the product
of informed negotiations between the Executive and the Company. If any part of
this Agreement is deemed to he unclear or ambiguous, it shall be construed as if
it were drafted jointly by all parties. The Executive and the Company agree that
neither party was in a superior bargaining position regarding the substantive
terms of this Agreement.

 

23.           Entire Agreement. This Agreement constitutes the entire agreement
of the parties with respect to the matters addressed herein and it supersedes
all other prior agreements and understandings, both written and oral, express or
implied, with respect to the subject matter of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.

 

  MAINSTREET BANKSHARES, INC.             By: /s/ Joel R. Shepherd     Name:
Joel R. Shepherd     Title: Chairman of the Board of Directors             /s/
Brenda H. Smith     Brenda H. Smith  

 

 

 



 

